Citation Nr: 0834516	
Decision Date: 10/07/08    Archive Date: 10/16/08

DOCKET NO. 05-30 221	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1. Entitlement to service connection for hiatal hernia/severe 
reflux disease.

2. Entitlement to a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 based on a need for 
convalescence following surgery for a hiatal hernia.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. N. Hyland, Counsel



INTRODUCTION

The veteran had active duty from May 1975 to March 1980.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 2005 rating decision by a 
Regional Office (RO) of the Department of Veterans Affairs 
(VA). This matter was previously before the Board and was 
remanded in February 2008.


FINDING OF FACT

The veteran does not have a current hiatal hernia/reflux 
disease disability.

CONCLUSIONS OF LAW

1. A hiatal hernia/reflux disease disability was not incurred 
or aggravated during the veteran's active duty service. 
38 U.S.C.A. §§  1131, 5107 (West 2002); 38 C.F.R. § 3.303 
(2007).

2. The criteria for a temporary total rating, pursuant to 
38 C.F.R. § 4.30, for September 2004 surgery are not met. 38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.30 (2007).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

Duty to Notify and Assist

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to advise a claimant 
of the information and evidence not of record that is 
necessary to substantiate the claim. See 38 U.S.C.A. § 5103 
(West 2002); 38 CFR § 3.159(b)(1) (2007). As part of that 
notice, VA must inform the claimant of the information and 
evidence he is expected to provide, as well as the 
information and evidence VA will seek to obtain on his 
behalf. See 38 U.S.C.A. § 5103 (West 2002); 38 CFR § 
3.159(b)(1) (2007); Quartuccio v. Principi, 16 Vet. App. 183 
(2002). 

38 C.F.R. § 3.159 has been revised in part recently. These 
revisions are effective as of May 30, 2008. 73 Fed. Reg. 
23,353-23,356 (April 30, 2008). 

Notably, the final rule removes the third sentence of 38 
C.F.R. § 3.159(b)(1), which had stated that VA will request 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim. The final rule also 
removes the fourth sentence of 38 C.F.R. § 3.159(b)(1), 
previously indicating that if VA does not receive the 
necessary information and evidence requested from the 
claimant within one year of the date of the notice, VA cannot 
pay or provide any benefits based on that application. The 
revised sentence reflects that the information and evidence 
that the claimant is informed that he or she is to provide 
must be provided within one year of the date of the notice. 
Finally, under 38 C.F.R. § 3.159(b)(3), no duty to provide 
section 38 U.S.C.A. § 5103(a) notice arises upon receipt of a 
Notice of Disagreement (NOD) or when, as a matter of law, 
entitlement to the benefit claimed cannot be established. VA 
may continue to have an obligation to provide adequate 
38 U.S.C.A. § 5103(a) notice despite receipt of an NOD if the 
claim was denied and compliant notice was not previously 
provided. See Mayfield v. Nicholson, 444 F.3d at 1333-34.

The notice requirements apply to all five elements of a 
service connection claim: veteran status, existence of a 
disability, a connection between the veteran's service and 
the disability, degree of disability, and effective date of 
the disability. Dingess v. Nicholson, 19 Vet. App. 473 
(2006). The notice must be provided to a claimant before the 
initial unfavorable decision on a claim for VA benefits by 
the agency of original jurisdiction (in this case, the RO). 
Id; see also Pelegrini v. Principi, 18 Vet. App. 112 (2004). 
However, VA may proceed with adjudication of a claim if 
errors in the timing or content of the VCAA notice are not 
prejudicial to the claimant. Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007); see also Pelegrini, 18 Vet. App. at 121; Sanders v. 
Nicholson, 487 F.3d 892 (Fed. Cir. 2007); Simmons v. 
Nicholson, 487 F.3d 881 (Fed. Cir. 2007).

In November 2004 and March 2008 letters, the RO provided 
notice to the veteran regarding what information and evidence 
is needed to substantiate service connection, increased 
rating, and earlier effective date claims. The letters also 
advised the veteran of what information and evidence must be 
submitted by her and what information and evidence will be 
obtained by VA.

All the notice was not provided until after the rating 
decision on appeal was issued. In particular, the notice as 
to the information and evidence necessary to establish a 
disability rating and an effective date in the event service 
connection is established was not provided until after the 
rating decision on appeal was issued. However, the veteran 
was not prejudiced from this timing error because the 
veteran's claims were readjudicated in the May 2008 
supplemental statement of the case after she received 
appropriate VCAA notice in the March 2008 VCAA letter. 
Moreover, in light of the denial of the service connection 
claim in this appeal, the question as to which disability 
rating and effective date to assign has been rendered moot. 
Thus, the Board finds that the essential fairness of the 
adjudication process was not affected by the VCAA timing 
error. 

The RO has taken appropriate action to comply with the duty 
to assist the veteran with the development of her claims. The 
record includes service records, VA treatment records, and 
appropriate VA medical examinations. The Board finds that the 
record as it stands includes sufficient competent evidence to 
decide these claims. See 38 C.F.R. § 3.159(c)(4). 

Under these circumstances, the Board finds no further action 
is necessary to assist the veteran with the claims. The 
record reflects that the facts pertinent to the claims have 
been properly developed and that no further development is 
required to comply with the provisions of the VCAA or the 
implementing regulations. That is to say, "the record has 
been fully developed," and it is "difficult to discern what 
additional guidance VA could [provide] to the veteran 
regarding what further evidence [he] should submit to 
substantiate [his] claim." Conway v. Principi, 353 F. 3d. 
1369 (Fed. Cir. 2004). Accordingly, the Board will adjudicate 
the claims.

Analyses

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in the active military, naval, or air service. 
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303. That an injury 
or disease occurred in service alone is not enough; there 
must be chronic disability resulting from that injury. If 
there is no showing of a resulting chronic condition during 
service, then a showing of continuity of symptomatology after 
service is required to support a finding of chronicity. 
38 C.F.R. § 3.303(b). Service connection may also be granted 
for any injury or disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease or injury was incurred in 
service. 38 C.F.R. § 3.303(d).

Service connection may be granted for disability which is 
proximately due to or the result of service-connected 
disability. See 38 C.F.R. § 3.310(a). Additionally, in Allen 
v. Brown, 7 Vet. App. 439, 448 (1995) (en banc), the Court of 
Appeals for Veterans Claims determined that when aggravation 
of a veteran's non-service connected disability is 
proximately due to or the result of a service connected 
condition, the veteran shall be compensated for the degree of 
disability (but only that degree) over and above the degree 
of disability existing prior to the aggravation. 

Effective October 10, 2006, 38 C.F.R. § 3.310(b) was amended 
to codify the holding in Allen. The amended regulation 
contains a more stringent standard for establishing secondary 
service connection than expressed in Allen in that the 
amended regulation requires that the medical evidence 
establish a pre-aggravation baseline level of severity of the 
non-service connected disability before aggravation will be 
conceded. Prior to these October 2006 amendments, it was 
sufficient to simply show aggravation of a non-service 
connected disability by a service connected disability in 
order to prevail on a claim. There was no requirement to 
establish a baseline level of severity of the non-service 
connected disability prior to conceding aggravation. In the 
present case, the veteran filed her claim prior to the 
October 10, 2006 enactment date of the amendments; therefore, 
the veteran can still avail herself of the less stringent 
guidelines expressed in Allen. In any event, after examining 
the record and the veteran's contentions, the Board finds 
that the veteran has raised no contentions regarding 
aggravation and there is no competent medical evidence 
suggesting aggravation. 

The veteran's service medical records show various complaints 
of abdominal pain. Diagnoses rendered during service include 
a psychophysiologic gastrointestinal disorder, abdominal pain 
with undetermined origin, hysterical reaction, 
gastrointestinal disease, and gastroenteritis. Post-service, 
the veteran was awarded service connection for 
psychophysiologic gastrointestinal disability. VA treatment 
records from 2004 show diagnoses of hiatal hernia/severe 
reflux disease. The April 2008 VA examination report contains 
the only medical opinion of record which addresses the 
etiology of the veteran's current gastrointestinal 
disabilities. 

The April 2008 VA examiner reviewed the veteran's c-file. 
Shipwash v. Brown, 8 Vet.App. 218, 222 (1995); Flash v. 
Brown, 8 Vet.App. 332, 339-340 (1995) (Regarding the duty of 
VA to provide medical examinations conducted by medical 
professionals with full access to and review of the veteran's 
claims folder).

The veteran reported a long history of severe burning in her 
throat and occasional nausea. She reported that she underwent 
a fundoplication in October 2004 and that subsequent to the 
surgery she no longer had chronic heartburn or burning in her 
throat. She did report occasional nausea and vomiting but 
related it to her chronic pancreatitis. In his assessment, 
the examiner stated that the veteran currently had no 
complaints, symptoms, or signs that would be suggestive of 
hiatal hernia or severe reflux disease. The examiner noted 
that to determine of the veteran has a hiatal hernia or 
reflux disease, he would have obtained an upper GI series and 
a 24 hour pH to establish if there was a hiatal hernia or if 
she has any acid reflux; however, the veteran declined to 
have any testing done as she was no longer having any 
symptoms. The examiner added that given the veteran's lack of 
symptoms and her decline of further testing, there was no way 
to determine of the veteran has a hiatal hernia and/or reflux 
disease that is caused or aggravated by her service-connected 
psychophysiological disease. The examiner concluded that the 
veteran does not currently report any symptoms suggestive of 
hiatal hernia or severe reflux disease. There are no contrary 
competent medical opinions of record.

In short, the April 2008 VA examination report shows that the 
veteran does not currently have a diagnosis of either hiatal 
hernia or reflux disease. Service connection cannot be 
established without a current disability. Brammer v. 
Derwinski, 3 Vet. App. 223, 225 (1992). In light of the lack 
of a current disability, entitlement to service connection 
for hiatal hernia/severe reflux disease is not warranted.

A temporary total disability rating under the provisions of 
38 C.F.R. § 4.30 based on a need for convalescence following 
surgery is only available in instances where the surgery was 
for a service-connected disability. As the Board finds that 
entitlement to service connection for a hiatal hernia/severe 
reflux disease disability is not warranted, it follows that 
entitlement to a temporary total disability rating based on 
the need for convalescence following hiatal hernia/reflux 
disease surgery is not warranted. 

In making these determinations, the Board has considered the 
provisions of 38 U.S.C.A. § 5107(b), but there is not such a 
state of approximate balance of the positive evidence with 
the negative evidence to otherwise warrant a favorable 
decision.




ORDER

Service connection for hiatal hernia/severe reflux disease is 
denied.

A temporary total rating under the provisions of 38 C.F.R. 
§ 4.30 based on a need for convalescence following surgery 
for a hiatal hernia is denied. 



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


